Citation Nr: 0916468	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-37 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for  bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.  His military decorations include the Combat 
Action Ribbon, National Defense Service Medal, Vietnam 
Campaign Medal, Vietnam Service Medal, Meritorious Unit 
Citation, and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO, inter alia, denied service connection for bilateral 
knee disability.  The Veteran filed a notice of disagreement 
(NOD) in January 2005, and the RO issued a statement of the 
case (SOC) in September 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2005.

In July 2005, the appellant testified during a hearing before 
RO personnel; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Chronic osteoarthritis of the knees was first diagnosed 
many years after discharge from service, and there is no 
competent evidence or opinion even suggesting that there 
exists a medical relationship between current arthritis of 
the knees and service, to include alleged in-service knee 
problems.




CONCLUSION OF LAW

The criteria for service connection for bilateral knee 
disability are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2003 pre-rating letter and an 
August 2006 post-rating letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The August 2006 letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Additionally, the August 2006 letter 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  

The December 2004 RO rating decision reflects the RO's 
initial adjudication of the claim after issuance of the 
December 2003 letter.  After issuance of the August 2006 
letter, and opportunity for the Veteran to respond, the 
February 2007 supplemental SOC (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
medical records from Lewis-Gale clinic, and VA treatment 
records dated through January 2007.  Also of record and 
considered in connection with the appeal is the transcript of 
the July 2005 RO hearing, along with  various written 
statements provided  by the Veteran, and by his family 
members, a friend, and representative, on his behalf,  

The Board also finds that no additional RO action to further 
develop the record is required.  In this regard, the Board 
notes that not all of the Veteran's service treatment records 
(STRs) appear to be associated with the claims file.  In 
January 2004, the National Personnel Records Center (NPRC) 
notified the RO that it was unable to furnish the Veteran's 
medical and dental records.  During the RO hearing, the 
Veteran submitted copies of some of his STRs, to include 
reports of  entrance and separation examinations.  While the  
Veteran claims that he was treated at Camp Lejeune for knee 
problems during service;  after an exhaustive search by the 
RO and the Veteran, it has been determined that these records 
are unavailable and that no alternative sources exist.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 

After a full review of the record, to include the medical 
evidence and oral and written assertions by the Veteran and 
others on his behalf, the Board finds that service connection 
for bilateral knee disability is not warranted.  

The record clearly reflects that the Veteran had combat 
service.  However, he does not contend, and the record does 
not reflect, that current  bilateral knee disability was 
incurred in combat.  Rather, during the July 2005 RO hearing, 
he testified  that his knee problems began about two months 
after he returned from Vietnam.  He asserted  that there was 
no specific injury, but that his knees began bothering him 
while he was driving.  He indicated  that he went to the 
infirmary at Camp Lejeune that  X-rays were taken, and that 
he was told he had arthritis.  He said that the knee problem 
went away about two or three years after he separated from 
service and stayed away for many years.  

The Veteran's STRs are unremarkable for complaint, finding or 
diagnosis of any knee problems during service.  The report of 
the August 1969 discharge examination reflects that the 
Veteran's lower extremities were normal.

Private medical records from Lewis-Gale clinic reflect that 
the Veteran complained of knee pain in April 2002.  His noted 
past medical history included arthritis.  A January 2003 
record includes a notation  that he could work no more than 8 
hours per day because of gout and arthritis.

VA treatment records reflect that the Veteran complained of a 
1-year history of bilateral knee pain in June 2002.  The 
impression was chronic osteoarthritis.  In April 2005, the 
Veteran underwent arthroscopic surgery on his right knee and 
was diagnosed with grade 2-4 osteoarthritis of the right 
knee.  An August 2006 magnetic resonance imagining (MRI) 
revealed degenerative changes in the left knee.  

An undated Certification of Health Care Provider for the 
Family and Medical Leave Act includes a notation of arthritis 
since the 1970s but with exacerbation since June 2006.  

In June 2004., the Veteran's wife, sister-in-law, and friend 
submitted statements on his behalf.  They each recounted 
memories of the  Veteran having problems with his knees 
during military service and shortly thereafter.

The Board notes that it appears  that not all of the 
Veteran's STRs are available for review-in particular, there 
are no records of any treatment for his knees at Camp 
Lejeune, as alleged.  The Board is aware that in such cases, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
case, however, even if the Veteran is given the benefit-of-
the-doubt on the question of whether he had in-service knee 
problems, as alleged,  the fact remains that there simply is 
no competent evidence of a medical nexus between the 
Veteran's military service and the arthritis first documented 
post service.  

In this case, the record reflects that the  first documented 
medical diagnosis of arthritis of the knees was in 2002-over 
33 years after separation from service.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the Veteran has reported that, during service, he was 
told that he had arthritis, his assertion as to what a doctor 
told him simply does not constitute medical evidence of 
arthritis in service.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Likewise, the fact that the Veteran's own 
reported history of his knee problems is reflected in his 
medical records does not constitute a medical opinion as to 
the etiology of his knee disability.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence).  Significantly, the 
Board notes that there is no medical evidence or opinion even 
suggesting that there that there exists a medical nexus, or 
relationship, between current arthritis of the knees and 
service, to include alleged in-service knee problems., and 
neither the Veteran nor his representative has identified and 
even alluded to the existence of any such medical evidence or 
opinion.

In adjudicating this claim, in addition to the medical 
evidence, the Board has considered the assertions advanced by 
the Veteran, as well as those by his family members, friend, 
and representative, on his behalf.  However, to the extent 
that these assertions are being offered to establish that the 
Veteran bilateral knee disability-specifically, arthritis-
had its onset in service, none of this evidence provides a 
basis for allowance of the claim. As indicated above, the 
claim turns on the question of medical diagnosis of arthritis 
during service (or within one year after separation), and the 
question of medical relationship between current arthritis 
and military service (medical etiology)-both of which are 
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none 
of the above-reverenced individuals is shown to be other than 
a layperson without appropriate medical training and 
expertise, none is  competent to render a probative 
(persuasive) opinion on a  medical matter-to include 
diagnosis and medical etiology.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

The Board emphasizes that, like the Veteran, his wife, 
sister-in-law, and friend are certainly competent to report 
oberservable symptoms-such as the fact that the Veteran had 
prior knee problems   See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994); Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  
However, as the disability under consideration-arthritis, a 
disability diagnosed via X-ray-is not one susceptible to lay 
observation, lay assertions as to the existence and source of 
the disability-without more-do not constitute competent 
evidence  to support the claim.  See, e.g., Hodges v. West, 
13 Vet. App[p. 287, 292-293 (2000).  [Parenthetically, the 
Board also notes that none of these individuals, to include 
the Veteran, himself, has asserted that the Veteran has 
experienced continuity of knee symptomatology since 
service.].

Under these circumstances, the Board finds that the claim for 
service connection for bilateral knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


